EXHIBIT 10.2

AMENDED AND RESTATEDAMENDMENT NO. 6 TO MASTER AGREEMENT TO LEASE

This Amended and Restated Amendment No. 6 to Master Agreement to Lease is
entered into as of December 26, 2012 to reflect a change in the date on which
National Health Investors, Inc. is conveying the Sale Facilities as defined
below to their respective Grantees and shall replace the original Amendment No.
6 to Master Agreement to Lease.




This Amendment No. 6 (hereinafter “6th Amendment”) is made to that certain
Master Agreement To Lease between NATIONAL HEALTH INVESTORS, INC. (“Landlord” or
“NHI”) and NATIONAL HEALTHCARE CORPORATION (“Tenant” or  “NHC”) dated October
17, 1991 (hereinafter, as amended, the “Master Lease”) and is entered into as of
the 26th day of December 2012.

PRELIMINARY STATEMENTS




A.

WHEREAS, pursuant to the terms of the Master Lease, NHC has leased certain
licensed nursing centers, assisted living or retirement facilities in forty-one
(41) geographical locations (hereinafter “Leased Properties” or “Leased
Property”) as identified on Exhibit A to said Master Lease; and




B.

WHEREAS, the Master Lease has been previously amended by amendments, including
Amendment No. 5 To Master Agreement To Lease dated December 27, 2005 (the “5th
Amendment”); and




C.

WHEREAS, the 5th Amendment extended the term of the Master Lease through
December 31, 2021 and grants to NHC the right to elect to further extend the
term of the Master Lease for three (3) successive five (5) year renewal terms
referred to respectively as the Third Renewal Term, the Fourth Renewal Term and
the Fifth Renewal Term; and




D.

WHEREAS, NHI and NHC have agreed that NHI shall sell to NHC and NHC  or its
designated affiliate shall purchase from NHI the centers identified as:




(i)




NHC HealthCare, Columbia







101 Walnut Lane







Columbia, Tennessee 38401










(ii)




NHC HealthCare, Hillview







2710 Trotwood Avenue







Columbia, Tennessee 38401










(iii)




NHC HealthCare, Knoxville







809 Emerald Avenue, N.E.







Knoxville, Tennessee 37917










(iv)




NHC HealthCare, Springfield







608 Eighth Avenue East







Springfield, Tennessee 37172










(v)




NHC HealthCare, Madisonville







419 N. Seminary Street







Madisonville, Kentucky 42431










(vi)




NHC HealthCare, Rossville







1425 McFarland Avenue







Rossville, Georgia 30741




(The above six (6) facilities are referred to collectively as the “Sale
Facilities”); and have entered into a Purchase and Sale Agreement dated December
26, 2012 to set forth the terms of such purchase and sale; and




E.

Landlord and Tenant desire to extend the Term of the Lease and modify the rent
provisions of the Master Lease effective upon the closing of the sale of all of
the Sale Facilities (but not less than all of the Sale Facilities) to NHC or its
affiliates; and




F.

Landlord and Tenant desire to make other modifications to the Master Lease as
set forth in this 6th Amendment.




NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES, the parties do hereby amend
the Master Lease as follows:




1.

Effective Date of Certain Provisions.  This 6th Amendment becomes a part of the
Master Lease as of December 26, 2012.  The modifications to the Master Lease
made in Sections 2, 4, 5, and 6 below shall take effect on the date (herein the
“Effective Date”) which is the date on which NHC through its designated
affiliates closes the purchase of the Sale Facilities.




2.

Modification of "Leased Property".  As of the date the sale of the Sale
Facilities closes, the phrase “Leased Property,” as found and used in the Master
Lease, shall no longer include any of the Sale Facilities, except as expressly
provided in this 6th Amendment.  Exhibit A to the Master Lease and Schedule A-1
to the 5th Amendment shall be replaced with a revised list of the remaining
Leased Property to be attached hereto as Schedule A-1.  As of the Effective
Date, each Short Form Operating Lease between Landlord and Tenant for any of the
Sale Facilities shall terminate.  As of the Effective Date, the defined terms
“Land,” “Improvements,” “Appurtenances,” and “Fixtures” shall not include any
property interests which is a part of any of the Sale Facilities.  Upon the
conveyance of the Sale Facilities to Tenant, Landlord shall have no continuing
obligations to Tenant under the Master Lease with respect to any of the Sale
Facilities.




3.

Term.  Section 1.03 of the Master Lease is hereby amended to acknowledge that
Tenant hereby, and as of the date of this 6th Amendment, elects to extend the
Term through the








Third Renewal Term (as allowed by the 5th Amendment) at the same Base Rent as
determined under the provisions of Paragraph 4 below.  The Third Renewal Term
extends the Term of the Master Lease through December 31, 2026.  As provided in
the 5th Amendment, Tenant may








elect hereafter to further extend the Term of the Master Lease for the Fourth
Renewal Term and the Fifth Renewal Term.  The election to extend the Term of the
Master Lease through the Third Renewal Term may not be rescinded hereafter by
Tenant for any reason other than Landlord’s default in failing to convey the
Sales Facilities. If due to Landlord’s default in failing to convey the Sales
Facilities, the election to extend the Master Lease is rescinded, Tenant shall
have the option to extend the term of the Master Lease for the Third Renewal
Term as provided in the Fifth Amendment.




4.

Base Rent.  Section 2.01.01 of the Master Lease is hereby amended to acknowledge
that, as provided in the 5th Amendment, Base Rent due under the Master Lease is
currently in the annual amount of Thirty-Three Million Seven Hundred Thousand
and No/100 Dollars ($33,700,000.00).  Upon the sale of all of the Sale
Facilities to Tenant and not less than all of the Sale Facilities, and effective
on the Effective Date, Base Rent shall be reduced to equal Thirty Million Seven
Hundred Fifty Thousand and No/100 Dollars ($30,750,000.00) per year through the
Lease Year ending December 31, 3026.  Base Rent shall be paid in equal monthly
installments.  Base Rent for the Fourth Renewal Term and the Fifth Renewal Term,
if applicable, shall be the fair market value base rent as negotiated in the
future by Landlord and Tenant.  If the Effective Date is later than January 1,
2014, annual Base Rent for the 2014 Lease Year shall remain at $33,700,000.00
through the day preceding the Effective Date, and shall be paid monthly in
advance and prorated for any period shorter than a full calendar month.  The
Base Rent after the sale of the Sale Facilities shall be allocated as set out on
Schedule A-2 attached hereto.




5.

Percentage Rent.  In addition to Base Rent, Tenant shall continue to pay
Percentage Rent under Section 2.06 of the Master Lease as amended by the 5th
Amendment and as further amended hereby.  




(a)

With respect to the Sale Facilities only, Percentage Rent for the 2013 Lease
Year shall be due and calculated based upon the Gross Revenue of each of the
Sale Facilities for the eight (8) month period beginning January 1, 2013 and
ending August 31, 2013.  For each of the Sales Facilities that Gross Revenue
amount shall be compared to 8/12 of the 2007 Gross Revenue for the respective
Sale Facility set forth on Schedule A-3.  Tenant shall pay to Landlord on or
before September 30, 2013, any Percentage Rent due for 2013 on the Sales
Facilities, after Landlord’s giving credit for any estimated 2013 payments
received by Landlord.  For the other Lease Property, Percentage Rent for the
2013 Lease Year shall be paid as required by the Master Lease.  Percentage Rent
due with respect to the Lease Year ending December 31, 2013 shall be paid in
estimated monthly installments during 2013 as provided in Section 2.06.03 of the
Master Lease with all Gross Revenues (for both the Sale Facilities and for the
remaining Leased Property) to be certified by Tenant and payment adjustment
made, if required, in accordance with Sections 2.06.02 and 2.06.03 of the Master
Lease.




(b)

With respect to Percentage Rent to be paid for the full Lease Year commencing
January 1, 2014 and all subsequent Lease Years, the calculation of Gross
Revenues shall not include, for both the year in question and the January 1,
2007 through December 31, 2007 base year, any revenues of the Sale Facilities.
 The Gross Revenue for each Leased Property for the Lease Year ending December
31, 2007 is set out on Schedule A-3, attached hereto.
















6.

Continuing Master Lease Provisions and the Sale Facilities




(a)

Notwithstanding the fact that the Sale Facilities are not included within the
meaning of the term “Leased Property” after the date of conveyance of the Sale
Facilities, Tenant shall remain liable for performing and meeting all
obligations under the Master Lease with respect to the Sale Facilities accruing
for any period prior to August 29, 2013.  Tenant hereby agrees to defend,
indemnify and to hold Landlord harmless from and against any loss, liability,
claim, damages (including consequential damages), and cost and expense
(including attorney’s fees) arising from Tenant’s not having observed or
performed any provision of the Master Lease with respect to any of the Sale
Facilities.




(b)

All indemnity provisions contained in the Master Lease in favor of Landlord,
including, but not limited to, the indemnity provisions of Sections 5.01 and
7.02 thereof, shall continue in effect and shall protect Landlord from any
matter relating to any of the Sale Facilities, regardless of the time such
matter or claim was first asserted against Landlord or became known to Tenant.




(c)

Until all applicable statute of limitation periods have passed, Tenant shall
continue to include Landlord as an insured with respect to all insurance
coverage for any of the Sale Facilities in accordance with the provisions of
Section 4.02 of the Master Lease if such insurance coverage is provided on a
claims made basis.




7.

Non-Compete Provisions.  Tenant acknowledges that if Tenant does not elect to
exercise its options to extend the Term of the Master Lease for the Fourth
Renewal Term or the Fifth Renewal Term, Landlord will need to sell the Leased
Properties or find a new operator to lease the Leased Properties.  The then
market value of the Leased Properties may be influenced by the existence of
competing senior housing facilities, as defined herein, located in the proximity
of the Leased Facilities.  In consideration of Landlord’s lease of the Leased
Properties to Tenant, Tenant agrees to the following non-compete provisions:




(a)

Except as specifically permitted below, Tenant agrees that during the last five
(5) years of the Term of the Master Lease, neither Tenant nor any subsidiary or
other affiliated entity of Tenant or any company under common ownership,
management or control with Tenant, shall own, acquire, build, construct, lease,
manage or operate a Competing Facility, as defined herein, located within the
same county as any of the Leased Properties.  This non-compete provision shall
not apply if either (i) the Competing Facility was in operation or under actual
construction by December 31, 2021 or any later date which is five (5) years and
one day prior to the end of the Term if the Term has been extended beyond
December 31, 2026 (such date is referred to as the “Allowed Pre-existing
Facility Determination Date”); or (ii) any Competing Facility located in a
county in which as of the Allowed Pre-existing Facility Determination Date,
Tenant owns a nursing home, assisted living or senior living center in addition
to the center operated by Tenant on the Leased Property in such county; or (iii)
regarding an intended project, one for which on the Allowed Pre-existing
Facility Determination Date a Certificate of Need has been issued, if required,
for such intended project.




(b)

As used herein, Competing Facility means any licensed skilled nursing center or
licensed skilled and licensed intermediate care nursing center.
















(c)

In the event Tenant should breach these non-compete provisions, Tenant may be
permanently enjoined from doing so.  In the event of any suit to enforce the
non-compete provisions, if Landlord is granted any relief against Tenant, Tenant
shall be liable to Landlord for all of Landlord’s court costs, expenses and
legal fees incurred in seeking to enforce the provisions of this non-compete
provision.




8.

Section 18.01 of the Master Lease as previously amended by the 5th Amendment is
hereby modified to reflect the address of Landlord as:




222 Robert Rose Drive

Murfreesboro, Tennessee 37129




9.

Sections 2, 4, and 5 of this 6th Amendment shall be of no effect if Tenant
should fail or refuse to purchase all of the Sale Facilities in accordance with
the terms and provisions of the Purchase and Sale Agreement of even date
herewith.




IN WITNESS WHEREOF, the parties have executed this 6th Amendment on the date
shown below.










THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE FOLLOWS














SIGNATURE PAGE TO AMENDED AND RESTATEDAMENDMENT NO. 6 TO MASTER AGREEMENT TO
LEASE













TENANT:










NATIONAL HEALTHCARE CORPORATION, a Delaware  corporation
















By:  /s/ Stephen F. Flatt




Stephen F. Flatt, President










Date:  August 27, 2013
















LANDLORD:










NATIONAL HEALTH INVESTORS, INC., a Maryland corporation
















By:  /s/ J. Hutchens




J. Justin Hutchens, President










Date:  August 27, 2013



































SCHEDULE A-1




LEASED PROPERTIES




Tennessee:

Athens Health Care Center

P.O. Box 766

1204 Frye Street

Athens, TN 37303




Colonial Hill Health Care Center

P.O. Box 3218 CRS

3209 Bristol Highway

Johnson city, TN 37602




Franklin Health Care Center

P.O. Box 683

216 Fairground Street

Franklin, TN 37064




Green Valley Health Care Center P.O. Box 585

812 Charlotte Street

Dickson, TN 37055




Lawrenceburg Health Care Center

P.O. Box 767

324 Kennedy Street

Lawrenceburg, TN 38464




McMinnville Health Care Center

P.O. Box 528

Old Smithville Highway

McMinnville, TN 37110




Merihil Health Care Center

P.O. Box 2307

1653 Mooresville Highway

Lewisburg, TN 37091




NHC of Hendersonville

370 Old Shackle Island Road

Hendersonville, TN 37075




Oakwood Health Care Center

P.O. Box 1667

244 Oakwood Drive

Lewisburg, TN 37091








Sch A1-1

Parkwood Health Care Center

2700 Parkwood Avenue

Chattanooga, TN 37404




Pulaski Health Care Center

P.O. Box 638

993 E. College S.

Pulaski, TN 38478




Ridgewood Health Care Center

P.O. Box A

Dogwood Lane

Milan, TN 38358




Sequatchie Health Care Center

P.O. Box 685

Dell Trail

Dunlap, TN 37327




Somerville Health Care Center

P.O. Box 229

308 Lake Drive

Somerville, TN 38068




Sparta Health Care Center

P.O. Box 298

108 Gracey Street

Sparta, TN 38583




Sunny Point Health Care Center

P.O. Box 549

825 College Heights

Smithville, TN 37166




Missouri:

Desloge Health Care Center

P.O. Box AA

801 Brim Street

Desloge, MO 63601




Joplin Health Care Center

2700 East 34th street

P.O. Box 2877

Joplin, MO 64803




Kennett Health Care Center

P.O. Box 696

Route 1, South Bypass

Kennett, MO 63857








Sch A1-2

NHC of Maryland Heights

P.O. Box 2244

2920 Fee Fee Road

Maryland Heights, MO 63043




St. Charles Health Care Center

P.O. Box 1230

35 Sugar Maple Lane

St. Charles, MO 63302




Florida:

NHC of Hudson

P.O. Box 5487

7210 Beacon Woods Drive

Hudson, FL 34667




NHC of Merritt Island

500 Crockett Road

Merritt Island, FL 32953




NHC of Stuart

800 S.E. Central Parkway

Stuart, FL 34994




Plant City Health Care Center

701 North Wilder Road

P.O. Box 2568

Plant City, FL 33566




Kentucky:

Homewood Health Care Center

P.O. Box 297

Homewood Boulevard

Glasgow, KY 42142




South Carolina:

Anderson Health Care Center

P.O. Box 1327

1501 East Greenville

Anderson, SC 29622




Greenwood Health Care Center

P.O. Box 3109

437 East Cambridge Avenue

Greenwood, SC 29646




Laurens Health Care Center

P.O. Box 1197

301 Pinehaven St. Extension

Laurens, SC 29360








Sch A1-3

Alabama:

Golden Springs Health Care Center

P.O. Box 1790

Coleman Road

Anniston, AL 36201




Moulton Health Care Center

P.O. Box 336

300 Hospital Street

Moulton, AL 35650




Virginia:

Bristol Health Care Center

P.O. Box 1166

245 North Street

Bristol, VA 24201




Retirement Centers:

Parkwood Retirement center

2700 Parkwood Avenue

Chattanooga, TN 37404-1747




Colonial Hill Retirement Center

P.O. Box 467 CRS

Johnson City, TN 37602




Lake St. Charles Retirement Center

45 Honey Locust Lane

St. Charles, MO 63303-5711








Sch A1-0







SCHEDULE A-2

ALLOCATION OF BASE RENT

Rent By Facility

Anderson

$

3,349,719.74

Anniston

1,152,192.65

Athens

284,407.98

Bristol

635,019.65

Chattanooga

815,050.09

Desloge

179,760.94

Dickson

3,270,528.43

Franklin

1,046,726.88

Glasgow

1,180,434.81

Greenwood

899,691.97

Hendersonville

1,057,860.06

Johnson City

708,580.13

Joplin

635,617.43

Kennett

367,561.80

Laurens

1,545,509.57

Lewisburg

874,051.62

Maryland Heights

251,289.76

McMinnville

1,044,503.59

Milan

881,207.66

Moulton

890,546.86

Oakwood

436,469.35

Pulaski

915,841.10

Scott

608,339.08

Sequatchie

242,468.21

Smithville

577,233.22

Somerville

678,087.76

Sparta

102,094.55

St. Charles

100,000.00

Colonial Hill Ret.

410,208.65

Lake St. Charles

848,018.77

Parkwood Ret.

8,977.69

Bayonet Point

1,325,000.00

Merritt Island

1,500,000.00

Parkway

1,300,000.00

Plant City

627,000.00

Total NHI Rent

$

30,750,000.00




















Sch A3 - 0







SCHEDULE A-3

GROSS REVENUE FOR 2007 LEASE YEAR

Base Year Revenue

Post Sale of 6 Buildings

2007 Base Year Revenue

NHC Healthcare, Anderson

$

22,776,366.28

NHC HealthCare, Anniston

11,071,802.58

NHC Healthcare, Athens

 5,817,454.80

NHC HealthCare, Bristol

7,377,574.66

NHC Healthcare, Chattanooga

 13,534,991.10

NHC Healthcare, Desloge

4,371,586.50

NHC HealthCare, Dickson

15,415,625.04

NHC HealthCare, Franklin

6,496,021.07

NHC Healthcare, Glasgow

11,491,923.29

NHC Healthcare, Greenwood

9,448,370.41

NHC Healthcare, Hendersonville

9,930,983.82

NHC Healthcare, Johnson City

10,324,429.96

NHC Healthcare, Joplin

7,092,815.60

NHC Healthcare, Kennett

7,187,714.90

NHC HealthCare, Laurens

12,361,571.91

NHC Healthcare, Lewisburg

7,157,903.98

NHC Healthcare, Maryland Heights

11,217,904.44

NHC HealthCare, McMinnville

9,019,944.18

NHC HealthCare, Milan

7,982,545.27

NHC HealthCare, Moulton

8,638,529.94

NHC Healthcare, Oakwood

4,205,190.27

NHC HealthCare, Pulaski

8,224,185.72

NHC Healthcare, Scott

5,534,074.24

NHC HealthCare, Sequatchie

6,637,547.45

NHC HealthCare, Smithville

7,180,243.41

NHC Healthcare, Somerville

5,191,475.41

NHC Healthcare, Sparta

7,495,864.95

NHC Healthcare, St. Charles

6,796,719.77

Colonial Hill Retirement Center

1,655,498.30

Lake St. Charles Retirement Center

3,837,860.40

Parkwood Retirement Center

413,028.51

Bayonet Point (Hudson)

15,195,687.61

Merritt Island

14,704,644.29

Parkway HCC (Stuart)

14,673,645.99

Plant City

12,932,961.28

Revised Base Year Revenue

$

313,394,687.26







Sale of 6 Buildings:

NHC HealthCare, Columbia

$

6,799,737.53

NHC Healthcare, Hillview

6,469,995.60

NHC Healthcare, Knoxville

8,353,316.24

NHC HealthCare, Springfield (TN)

7,391,856.03

NHC Healthcare, Madisonville

5,514,677.37

NHC HealthCare, Rossville

6,701,908.30

$

41,231,491.06




Current Total:

$

354,626,178.31





Sch A3 - 0